FILED
                            UNITED STATES DISTRICT COURT                               MAR 2 3 2009
                            FOR THE DISTRICT OF COLUMBIA                         NANCY MAYER WHIIT/NGTON CLERK
                                                                                       U.S. DISTRICT COUfff'
KAREEMAH BELL-BOSTON,                          )
                                               )
               Plaintiff,                      )
                                               )
       v.                                      )       Civil Action No.
                                               )                            09 0538
GLENETTE M. HILTON,                            )
                                               )
               Defendant.                      )


                                  MEMORANDUM OPINION

        This matter comes before the court on review of plaintiff s application to proceed in

forma pauperis and pro se civil complaint. The court will grant the application, and dismiss the

complaint.

        Plaintiff recounts the events of February 21,2009, culminating with an encounter with

security officers at the University of the District of Columbia and Metropolitan Police

Department officers. She alleges that she has been barred from the University for one year.

        The Court has reviewed plaintiffs complaint, keeping in mind that a complaint filed by a

pro se litigant is held to a less stringent standard than is applied to a formal pleading drafted by a

lawyer. See Haines v. Kerner, 404 U.S. 519,520 (1972). Even pro se litigants, however, must

comply with the Federal Rules of Civil Procedure. Jarrell v. Tisch, 656 F. Supp. 237, 239

(D.D.C. 1987). Rule 8(a) of the Federal Rules of Civil Procedure requires that a complaint

contain a short and plain statement of the grounds upon which the court's jurisdiction depends, a

short and plain statement of the claim showing that the pleader is entitled to relief, and a demand

for judgment for the relief the pleader seeks. Fed. R. Civ. P. 8(a). The purpose of the minimum

standard of Rule 8 is to give fair notice to the defendants of the claim being asserted, sufficient to
prepare a responsive answer, to prepare an adequate defense and to determine whether the

doctrine of res judicata applies. Brown v. Califano, 75 F.R.D. 497, 498 (D.D.C. 1977).

        The complaint sets forth neither a short and plain statement of this court's jurisdiction, a

short and plain statement showing plaintiffs entitlement to relief, nor a demand for any

particular relief. For these reasons, the complaint will be dismissed without prejudice for its

failure to comply with Rule 8(a).

        An Order consistent with this Memorandum Opinion is issued separately.




Date:   ~            /:2-;   2-001